          Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

DAN BUNKERING (AMERICA) INC.                  §
        Plaintiff,                            §
v.                                            §        CIVIL ACTION NO.: 1:19-cv-243
IVER BLESSING in rem and                      §
HB TANKSHIP I.V. BV in personam               §
        Defendant.                            §


                                   VERIFIED COMPLAINT
        NOW INTO COURT, through undersigned counsel, comes Plaintiff, Dan Bunkering

(America) Inc. (“Dan Bunkering”) who files this Verified Complaint against defendants, IVER

BLESSING, her engines, freight, tackle, appurtenances, apparel, etc., in rem, and HB Tankship

I.V. BV (“HB Tankship”), in personam, seeking a warrant of maritime arrest pursuant to Rule C

of the Supplemental Rules for Certain Admiralty and Maritime Claims, as well as damages for

amounts owed for breach of contract.


        Plaintiff respectfully represents upon information and belief as follows:


                                        JURISDICTION


     1. This is an admiralty and maritime claim within this Court’s admiralty jurisdiction

        pursuant to 28 U.S.C. § 1333, Supplemental Rules C for Certain Admiralty and Maritime

        Claims, Federal Rule of Civil Procedure 9(h), and the supplemental jurisdiction of this

        Court pursuant to U.S.C. § 1367.




                                                   1
     Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 2 of 8



                                         PARTIES


2. Plaintiff Dan Bunkering (America) Inc. is a Texas corporation with its principal place of

   business in Texas and was, and is, a supplier of bunker fuel to vessels.

3. Defendant IVER BLESSING is a GIBRALTAR flagged vessel, bearing IMO No.

   9588287. The IVER BLESSING is now, or will be during the pendency of process

   hereunder, within this Judicial District and within the jurisdiction of this Honorable

   Court, and upon information and belief, is or will be moored in Mobile, Alabama.

4. Defendant HB Tankship I.V. BV is a foreign corporation not registered to do business in

   Alabama.


                                          FACTS


(a) Overview

5. Dan Bunkering is in the business of supplying bunkers to vessels.

6. The bunkers are provided pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, dated December 1, 2017, a copy of which is attached as Exhibit 1.

7. Insofar as is relevant, Dan Bunkering’s Standard Terms and Conditions of Sale provide:

       •   Section 5.3:

   If any sum due pursuant to any Contract is not paid within the agreed time or if contrary
   to the provisions herein payment is withheld or set-off for any reason the Buyer shall pay
   compensation to the Seller of 20% (twenty per cent) of the outstanding amount. Such
   compensation is a reasonable pre-estimate of the Seller’s loss, considering the additional
   management time incurred in dealing with late payment, the loss of opportunity to
   reinvest the missing funds and currency exchange fluctuations. This late payment
   compensation is payable in addition to the Price and accrued interest.

       •   Section 5.7




                                              2
     Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 3 of 8



   Without prejudice to any other rights or remedies available to the Seller the Buyer shall
   pay interest to the Seller at the rate of 2% (two per cent) per month (compounded
   monthly for each month, or part thereof,) on all balances that remain unpaid from the date
   that they were due or, upon the withdrawal of credit, became due for payment. The Seller
   may issue interest notes which shall be binding as to the amount of interest due. The
   Buyer’s obligation to pay interest is not conditional upon interest notes being issued.

       •   Section 5.9
   If the Seller incurs any costs in relation to attempts to collect any overdue sums the Buyer
   shall indemnify the Seller for those costs and shall pay the same upon first demand. Such
   costs include but not limited to attestation and translation costs, fees of third party debt
   collection agencies, lawyer’s fees and communication/postal costs.

       •   Section 13 Lien
   13.1 It is agreed and acknowledged that a lien over the Vessel is created for the price of
   the Products supplied together with any interest accrued. The Buyer, if not the Owner of
   the Vessel, hereby expressly warrants that they have full authority of the
   Agents/Traders/Owners/Managers/Operators/Charterers to pledge the Vessel in favour of
   the Seller and that they have given notice of the provisions of this Contract to them. The
   Seller shall not be bound by any attempt by any person to restrict, limit or prohibit its
   lien(s) attaching to a Vessel.
   13.2 The laws of the United States, including but not limited to the Commercial
   Instruments and Maritime Lien Act, shall always apply with respect to the existence of a
   maritime lien, regardless of the country in which the Seller takes legal action. The Seller
   shall be entitled to assert its rights of lien or attachment or other rights, whether in law, in
   equity, or otherwise, in any jurisdiction where the Vessel may be found.
(b) The First Invoice

8. On or about May 13 and 14, 2018, pursuant to Dan Bunkering’s Standard Terms and

   Conditions of Sale, Dan Bunkering provided bunkers to the IVER BLESSING.

9. On or about May 21, 2018, Dan Bunkering issued Invoice No. 59860 for the bunkers,

   which totaled $273,491.02. A copy of Invoice No. 59860 is attached as Exhibit 2.

10. The bunkers supplied to the IVER BLESSING by Dan Bunkering constitute necessaries

   within the meaning of the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §

   31301 et seq.




                                                3
     Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 4 of 8



11. In providing the bunkers, as necessaries to the IVER BLESSING, Dan Bunkering relied

   on the credit of the Vessel.

12. The necessaries delivered to the IVER BLESSING were ordered by the IVER

   BLESSING and/or its charterers, General Oil Co., Inc., presumed under 46 U.S.C. §

   31341 to have authority to procure necessaries for the IVER BLESSING and to incur

   liens against the vessel.

13. Certain payments were made towards Invoice No. 59860, leaving a balance owing

   (exclusive of interest) in the amount of $65,466.68,

(c) The Second Invoice

14. On or about July 19, 2018, pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, Dan Bunkering provided bunkers to the IVER BLESSING.

15. On or about August 1, 2018, Dan Bunkering issued Invoice No. 60791 for the bunkers,

   which totaled $123,389.68. A copy of Invoice No. 60791 is attached as Exhibit 3.

16. The bunkers supplied to the IVER BLESSING by Dan Bunkering constitute necessaries

   within the meaning of the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §

   31301 et seq.

17. In providing the bunkers, as necessaries to the IVER BLESSING, Dan Bunkering relied

   on the credit of the Vessel.

18. The necessaries delivered to the IVER BLESSING were ordered by the IVER

   BLESSING and/or its charterers General Oil Co., Inc. presumed under 46 U.S.C. § 31341

   to have authority to procure necessaries for the IVER BLESSING and to incur liens

   against the vessel.




                                              4
       Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 5 of 8



19. Invoice No. 59860 remains unpaid, leaving a total owing (exclusive of interest) of

   $123,389.68.

(d) Interest and Liquidated Damages

20. Pursuant to Section 5.7 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to interest at a rate of 2% per month. As of May 21, 2019, $

   $11,427.75 in interest is outstanding and continues to accrue.

21. Pursuant to Section 5.3 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to recover 20% of the total outstanding amount.


                                      RULE C ARREST


22. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1

   through 21 and incorporates those allegations herein.

23. As a result of Defendants’ failure to pay the amounts owed to Dan Bunkering for the

   necessaries supplied to the IVER BLESSING on orders of persons authorized to procure

   necessaries on behalf of the Vessel give rise to maritime liens under the Commercial

   Instruments and Maritime Liens Act, 46 U.S.C. § 31301 et seq. in favor of Dan

   Bunkering in the amounts as follows:

   •    Invoice 59680:                            $65,466.68

   •    Invoice 60791:                            $123,389.68

   •    Interest as of May 21, 2019               $11,427.75

24. Therefore, the claims of Dan Bunkering total $200,284.11, plus 2% interest, pre and post

   judgment interest, disbursements, costs, and reasonable attorneys’ fees. Dan Bunkering

   respectfully requests that the Court enter judgment on this amount. Dan Bunkering is also

   entitled to 20% of the amount outstanding.

                                              5
     Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 6 of 8



25. It is common in Rule C arrest cases for the security (for the applicable costs, fees,

   interest, etc.) to be set at one and a half times the fairly stated claim and, therefore,

   Plaintiffs seek an Order of Arrest in the amount of $300,426.17. See Supplemental Rule

   E (5) (permitting substitute security up to twice the amount of the Plaintiff’s fairly stated

   claim to cover interest, costs, fees, etc.).

26. Pursuant to local rules, Plaintiffs agree to hold harmless and indemnify the U.S. Marshal

   and all of his deputies from any and all liability as a result of arresting the IVER

   BLESSING as well as any other property of the Defendants within the District.


   WHEREFORE, Dan Bunkering prays for the following relief:


   A. That this Verified Complaint be deemed good and sufficient;

   B. Process according to the rules and practices of this Court in causes of admiralty and

       maritime jurisdiction, particularly Rule C of the Supplemental Rues for Admiralty

       and Maritime Claims of the Federal Rules of Civil Procedure, may issue against the

       IVER BLESSING her engines, freight, tackle, appurtenances, apparel, etc. and other

       property aboard said vessel and appurtenances thereto., in rem.

   C. After due proceedings, there be judgment rendered in favor of Dan Bunkering

       (America) Inc. and against the IVER BLESSING her engines, freight, tackle,

       appurtenances, apparel, etc. and other property aboard said vessel and appurtenances,

       in rem, and against HB Tankship I.V. BV and that the IVER BLESSING be

       condemned and sold to satisfy the judgment to be entered in favor of Dan Bunkering

       (America) Inc. in the full amount of its claims, together with interest, costs, and

       attorneys’ fees, as set forth above.



                                                  6
 Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 7 of 8



D. That this Court issue a warrant of arrest of all property of HB Tankship I.V. BV

   aboard the IVER BLESSING.


                                           Respectfully Submitted By:

                                           ADAMS AND REESE LLP

                                           /s/ Neal C. Townsend
                                           NEAL C. TOWNSEND
                                           (TOWNN0210)
                                           11 North Water Street, Suite 23200
                                           Mobile, Alabama 36602
                                           Tel: (251) 433-3234
                                           Fax: (251) 438-7733
                                           Email: neal.townsend@arlaw.com
                                           Attorneys for Dan Bunkering (America) Inc.




                                       7
Case 1:19-cv-00243-CG-M Document 1 Filed 05/21/19 Page 8 of 8
